Citation Nr: 1009258	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1971.  The Veteran had service in Vietnam from 
September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.

VA medical treatment records indicate that the Veteran has a 
current diagnosis of type II diabetes mellitus.  Type II 
diabetes mellitus is among the diseases presumptively service 
connected in Veterans exposed to herbicides in service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).  
The Veteran is presumed to have been exposed to herbicides 
during his service in Vietnam.  Id.  The Veteran has not yet 
submitted a claim for service connection for that disease.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

2.  The Veteran was first shown to have sarcoidosis many 
years after service.

3.  The current sarcoidosis is not related to a disease or 
injury in military service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the Veteran in 
February 2007.  This letter told him what evidence was needed 
to substantiate entitlement to service connection.  The 
letter also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
service connection claim, and identified his duties in 
obtaining information and evidence to substantiate his claim. 

A May 2008 letter further provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date pursuant to Dingess.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the February 2007 
and May 2008 letters complied with this requirement. 


Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  

The Veteran is currently in receipt of Social Security 
Administration disability benefits.  In a November 2007 VA 
medical treatment record, the Veteran reported that he was 
receiving disability benefits due to cervical arthritis.  As 
there is no evidence that the Social Security records pertain 
to sarcoidosis, these records are not relevant to the claim 
of entitlement to service connection for sarcoidosis.  See 
Golz v. Shinseki, 590 F.3d. 1317 (2010).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). The threshold for getting an 
examination under the VCAA is low. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for entitlement to service 
connection for sarcoidosis but no such examination or opinion 
is required.  As discussed below, the Veteran has not 
reported in-service symptoms or a continuity of symptoms 
after service.  The record contains no competent medical 
evidence of a nexus between the current diagnosis of 
sarcoidosis and his active duty service.  As there is no 
competent evidence that current sarcoidosis may be related to 
service, a VA examination is not required.  38 U.S.C.A. § 
5103A(d).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
sarcoidosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2009) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Sarcoidosis

The Veteran seeks entitlement to service connection for 
sarcoidosis, which he contends is due to exposure to Agent 
Orange while serving in the Republic of Vietnam.  

Service treatment records indicate no complaints, treatment, 
or diagnosis of any pulmonary disorders while in service.  
The Veteran's separation examination was also devoid of any 
diagnoses of a pulmonary disorder or disease.

The Veteran did not mention symptoms of sarcoidosis in his 
initial claim for VA benefits received in April 1998.

Private and VA treatment and examination records dated from 
May 1998 to January 2006, contain no findings referable to 
sarcoidosis.  At a VA general medical examination in June 
1998, no pertinent history or symptoms were reported.  The 
lungs were clear.

In December 1999, the Veteran underwent private 
hospitalization after reporting a one day history of pain 
localized in his sternum.  Sarcoidosis was not reported.  The 
pertinent diagnosis was costochondritis.

A September 2006 VA treatment record shows that the Veteran 
was diagnosed in September 2006 with pulmonary sarcoidosis 
after a bronchoscopy.  A July 2006 VA treatment record shows 
that he had a history of simple chronic bronchitis.  
Additional VA treatment records associated with the record 
show continued treatment for sarcoidosis.  

Although the Veteran is presumed exposed to Agent Orange, 
sarcoidosis is not among the diseases or disorders eligible 
for presumptive service connection. 38 C.F.R. § 3.309. The 
only respiratory disorders granted presumptive service 
connection due to Agent Orange exposure are respiratory 
cancers.  The Veteran does not have a current diagnosis of 
lung, bronchus, larynx, or trachea cancer.

Therefore, presumptive service connection for the Veteran's 
sarcoidosis, even assuming exposure to Agent Orange, is not 
warranted, and, as a matter of law, the Veteran cannot 
receive the benefit of a presumption that his claimed 
condition was caused by his exposure to Agent Orange or other 
herbicidal agent.  38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As for direct service connection, service treatment records 
are negative for any complaint, treatment, or diagnosis of 
sarcoidosis during service, including due to Agent Orange 
exposure.  Post-service, the first reports of sarcoidosis 
were noted in 2006, approximately 35 years after the 
Veteran's discharge from service. 

The Veteran has not reported symptoms in service or in the 
decades between service and the initial findings of 
sarcoidosis.  There is no medical opinion linking the current 
sarcoidosis to service.

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It follows that there is no basis to award service connection 
for sarcoidosis based on chronicity in service or continuous 
symptoms thereafter.  Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997); 38 C.F.R. § 3.303(b).

The presumption of in-service incurrence for chronic 
diseases, in this case, sarcoidosis, is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 
as the Veteran's diagnosis of sarcoidosis did not manifest 
itself within one year following the Veteran's service.

The Veteran is competent to report symptoms of this disorder 
(e.g., shortness of breath or difficulty breathing, etc.). 
See 38 C.F.R. § 3.159(a)(2).  However, without evidence 
showing that the Veteran has medical training or expertise, 
he is not competent to render an opinion as to the medical 
etiology of sarcoidosis.  38 C.F.R. § 3.159(a)(1).  

In fact, the Veteran has not expressed a specific opinion in 
this regard.  Instead, he has argued that the law and 
regulations provide presumptive service connection for 
sarcoidosis on the basis of exposure to Agent Orange.  As 
discussed above, the law and regulations do not create such a 
presumption for sarcoidosis.

Because there is no competent evidence linking sarcoidosis to 
service, the preponderance of the evidence is against the 
claim.  Reasonable doubt does not arise and the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sarcoidosis is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


